DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/790,507 filed on July 27, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10, 12-18 and 20 are still pending, with claims 1, 10, 12-13 and 17-18 being currently amended. Claims 11 and 19 are cancelled. 

Response to Arguments
On pages 9-10 of the remarks filed July 27, 2022, Applicant argues:
The Office relies on Newman as allegedly disclosing these features. Newman teaches determining that a vehicle requires towing and/or roadside assistance based on a distress signal output by the vehicle and exchanging charge between the towed/towing vehicles when connected. (Paras. [0083]-[0084], FIG. 13). Additionally, Newman teaches broadcasting the distress signal (i.e., a charge request) in response to a determination that the amount of power is insufficient to reach a nearest charging station/destination. (Para. [0087], FIG. 14). 
However, Newman does not teach outputting the distress signal in response to the electrical charge of the vehicle being insufficient to reach a nearest charging station and the vehicle being within a threshold distance of another vehicle (e.g., the towing vehicle) that is able to provide the electrical charge. As such, Applicant asserts that Gecchelin and Newman fail to teach or suggest "in response to the electrical charge associated with the second vehicle being less than the threshold value and the first vehicle being within a threshold distance of the second vehicle, outputting a charge request signal to have the first vehicle selectively position the first hitch of the first vehicle such that a first battery of the first vehicle is electrically coupled to a second battery of the second vehicle," as recited in Claim 1.

Examiner respectfully disagrees. Examiner notes that Newman teaches an initial distress signal sent when the vehicle has insufficient charge, but also teaches additional signals are sent once the towing vehicle is connected. These additional signals (entering the limp-home mode, handing over control and handing over sensor data, see paragraphs 84 & 87-88) occur before charging begins (steps 1316 and 1320 occur before step 1324) and indicate that the towed vehicle is ready to “accept” charge (par. 84, “When the towing vehicle 912 and towed vehicle 908 enter these respective modes of operation, the towing vehicle 912 begins to provide charge/power/current to the towed vehicle 908 via the towing cable 904 (step 1324)”). Thus, these signals of entering the limp-home mode, handing over control and handing over sensor data also meet the broadest reasonable interpretation of a “charge request signal” and occur in response to the electrical charge of the vehicle insufficient (which happened at the very beginning of the method, steps 1304/1308) and in response to the towing vehicle being within a threshold distance (being connected by the towing cable, step 1312).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8,10, 12-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gecchelin et al. US PGPUB 2018/0022405 in view of Newman US PGPUB 2018/0201144.
Regarding claim 1, Gecchelin discloses a system [fig. 1],comprising: 
a first hitch provided on a first vehicle and configured to connect to a second hitch provided on a second vehicle [figs. 1 & 15, each IV (vehicle) has a hitch-coupler 110 adapted to fit to a second hitch 28 on another vehicle; pars. 58 & 82];
a processor [pars. 7-8 & 53-54; a communication controller and a local controller cooperate to control the IV and the coupling of the IV with other IVs]; and
a non-transitory computer-readable memory comprising instructions that are executable by the processor [pars. 7-8, 53-54 & 104; the communication controller and a local controller are programmed to assist/perform coupling of IVs and establishment of a relationship], wherein the instructions include: 
determining whether the first hitch is connected to the second hitch; and performing a charging control operation based on the determination of whether the first hitch is connected to the second hitch [fig. 24; pars. 104-105; once the first and second hitch are connected a relationship is established including a possible master/slave relationship which allows for the transfer of power between the two vehicles, which can be used for charging the battery of one vehicle or the other (pars. 7, 67 & 127); if the hitch is not properly connected then the signal lines 150-157 will not allow for the establishment of the relationship, thus the establishment of the relationship is a determination that the hitches are connected];
outputting a charge request signal to have the first vehicle selectively position the first hitch of the first vehicle such that a first battery of the first vehicle is electrically coupled to a second battery of the second vehicle [pars. 7, 58, 62, 67, 81, 104-105 & 127; a vehicle, which could be an “accessory vehicle” for “charging or replace energy storage” can be “selectively” engaged with the first vehicle; thus a signal (the selection, for a charging service which can be “on demand” thus requested) is output to couple the vehicle with the other vehicle, via a robotic arm (par. 58)].
Gecchelin does not explicitly disclose receiving a signal indicating an electrical charge associated with the second vehicle; determining whether the electrical charge is less than a threshold value; and in response to the electrical charge associated with the second vehicle being less than the threshold value and the first vehicle being within a threshold distance of the second vehicle, outputting the charge request signal.
However, Newman discloses a vehicle to vehicle charging system [figs. 9B & 13] which receives a signal indicating an electrical charge associated with the second vehicle; determining whether the electrical charge is less than a threshold value; and in response to the electrical charge associated with the second vehicle being less than the threshold value and the first vehicle being within a threshold distance of the second vehicle, outputting the charge request signal [fig. 13, steps 1312-1320; pars. 84-88; a second vehicle detects its level of charge and determines whether its below a certain level; and if so, outputs a a request for charging assistance; a further signal before charge begins is provided from the towed vehicle that “hand[s] over control functionality/decisions to the towing vehicle” via limp-home mode signaled by providing sensor information or indicating the handover of control (thus an additional charge request signal, given that it indicates the towed vehicle will “accept charge”) in response to the towed vehicle detecting that a towing cable is connected (step 1312/1412), this limp-home mode is also after the initial distress signal, thus the towing vehicle (first vehicle) is within a threshold distance (towing distance, the length of the towing cable)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Gecchelin to further include receiving a signal indicating an electrical charge associated with the second vehicle; determining whether the electrical charge is less than a threshold value and the first vehicle being within a threshold distance of the second vehicle and in response to the electrical charge associated with the second vehicle being less than the threshold value, outputting the charge request signal for the purpose of assisting a vehicle with a charge level too low to make it to a charging station or final destination by charging the vehicle with another vehicle, as taught by Newman (par. 87).
Regarding claim 2, Gecchelin discloses wherein the first hitch includes a first plurality of contact terminals arranged to contact a second plurality of contact terminals of the second hitch when the first hitch and the second hitch are connected [fig. 24, signal lines 150-157; par. 104].
Regarding claim 3, Gecchelin discloses wherein the first plurality of contact terminals includes at least one contact terminal that electrically couples to the second vehicle when the first hitch and the second hitch are connected [fig. 24, signal lines 150-157, which are electric; pars. 104 & 124].
Regarding claim 4, Gecchelin discloses wherein the first plurality of contact terminals includes at least one data terminal that communicatively couples to the second vehicle when the first hitch and the second hitch are connected [fig. 24, signal lines 150-157, for instructions; pars. 104 & 124].
Regarding claim 5, Gecchelin discloses wherein the first hitch includes a connection interface and a contact surface surrounding the connection interface [see annotated fig. 24 below]

    PNG
    media_image1.png
    528
    725
    media_image1.png
    Greyscale

Regarding claim 6, Gecchelin discloses wherein the connection interface includes a protruding portion configured to be received by the second hitch [fig. 24, the connection interface protrudes into the second hitch].
Regarding claim 7, Gecchelin disclose wherein the connection interface includes a concave receptacle configured to receive the second hitch [fig. 24, the connection interface protrudes into the second hitch; the designation of first and second hitch is arbitrary].
Regarding claim 8, Gecchelin does not explicitly disclose wherein the contact surface is elastomeric.
However, Newman discloses a vehicle to vehicle charging system [figs. 9B & 13] wherein the contact surface is elastomeric [par. 80, flexible connecting components].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Gecchelin to further include wherein the contact surface is elastomeric for the purpose of allowing a degree of flexibility, as taught by Newman (par. 80). 
Regarding claim 10, Gecchelin discloses wherein the instructions for performing the charging control operation comprises one of providing the electrical charge to the second vehicle from the first vehicle and providing the electrical charge to the first vehicle from the second vehicle [pars. 7, 67, 104-105 & 127].
Regarding claim 12, Gecchelin discloses wherein in response to the charge request signal, the first hitch of the first vehicle is selectively positioned such that the first hitch is provided within the second hitch of the second vehicle to connect the first hitch and the second hitch and electrically couple the first battery and the second battery [fig. 24; pars. 7, 58, 62, 67, 81, 104-105 & 127; coupling 110 and 28 such that charging between the two batteries can be performed].
Regarding claim 13, Gecchelin discloses wherein the instructions include: transmitting a charge request signal [pars. 7, 58, 62, 67, 81, 104-105 & 127; a vehicle, which could be an “accessory vehicle” for “charging or replace energy storage” can be “selectively” engaged with the first vehicle; thus a signal (the selection, for a charging service which can be “on demand” thus requested) is output to couple the vehicle with the other vehicle, via a robotic arm (par. 58) ]; and 
selectively positioning the first hitch of the first vehicle such that a first battery of the first vehicle is electrically coupled to a second battery of the second vehicle [fig. 24; pars. 7, 58, 62, 67, 81, 104-105 & 127; coupling 110 and 28 such that charging between the two batteries can be performed] in response to receiving a verification from the second vehicle [par. 92; in response to requests a reply or status is made indicating “ability to connect”].
Gecchelin does not explicitly disclose transmitting the charge request signal; in response to an electrical charge of the first vehicle being less than a threshold value.
However, Newman discloses a vehicle to vehicle charging system [figs. 9B & 13] which transmits the charge request signal; in response to an electrical charge of the first vehicle being less than a threshold value [par. 87; a first vehicle detects its level of charge and determines whether its below a certain level; and if so, outputs a a request for charging assistance].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Gecchelin to further include transmitting the charge request signal; in response to an electrical charge of the first vehicle being less than a threshold value for the purpose of assisting a vehicle with a charge level too low to make it to a charging station or final destination by charging the vehicle with another vehicle, as taught by Newman (par. 87).
Regarding claim 14, Gecchelin discloses wherein in response to the charge request signal, the first hitch of the first vehicle is selectively positioned such that the first hitch is provided within the second hitch of the second vehicle to electrically couple the first battery and the second battery [fig. 24; pars. 7, 58, 62, 67, 81, 104-105 & 127; coupling 110 and 28 such that charging between the two batteries can be performed].
Regarding claim 15, Gecchelin discloses wherein the processor and the non-transitory computer-readable memory are located at a remote computing device in communication with the first vehicle and the second vehicle [par. 54, 103 & 126-127, a logistics server 79 can provide centralized management of IVs and their connections].
Regarding claim 16, Gecchelin discloses wherein the processor and the non-transitory computer-readable memory are located within the first vehicle [pars. 7-8, 53-54 & 104; the communication controller and a local controller are programmed to assist/perform coupling of IVs and establishment of a relationship].
Regarding claim 17, Gecchelin discloses a method for electrical charging moving vehicles by way of a first hitch and a second hitch [fig. 24; pars. 104-105], the method comprising: 
acquiring a charge request signal [pars. 7, 58, 62, 67, 81, 104-105 & 127; a vehicle, which could be an “accessory vehicle” for “charging or replace energy storage” can be “selectively” engaged with the first vehicle; thus a signal (the selection, for a charging service which can be “on demand” thus requested) is output to couple the vehicle with the other vehicle, via a robotic arm (par. 58)], wherein the first hitch is provided on the first vehicle and the second hitch is provided on the second vehicle [figs. 1 & 15, each IV (vehicle) has a hitch-coupler 110 adapted to fit to a second hitch 28 on another vehicle; pars. 58 & 82], and the first vehicle and the second vehicle are traveling along a road [pars. 55 & 67; the connections can happen without stopping]; 
determining whether the first hitch is connected to the second hitch [fig. 24; pars. 104-105; once the first and second hitch are connected a relationship is established including a possible master/slave relationship which allows for the transfer of power between the two vehicles, which can be used for charging the battery of one vehicle or the other (pars. 7, 67 & 127); if the hitch is not properly connected then the signal lines 150-157 will not allow for the establishment of the relationship, thus the establishment of the relationship is a determination that the hitches are connected], wherein each of the first hitch and the second hitch includes a connection interface, a contact surface surrounding the connection interface, and a plurality of contact terminals, wherein the plurality of contact terminals of the first hitch and the plurality of contact terminals of the second hitch each include at least one contact terminal to electrically couple a first battery of the first vehicle and a second battery of the second vehicle when the first hitch and the second hitch are connected  [fig. 24, signal lines 150-157, which are electric; pars. 104 & 124; see annotated fig. 24 below]

    PNG
    media_image1.png
    528
    725
    media_image1.png
    Greyscale
;
outputting a charge request signal to have the first vehicle selectively position the first hitch of the first vehicle such that a first battery of the first vehicle is electrically coupled to a second battery of the second vehicle [pars. 7, 58, 62, 67, 81, 104-105 & 127; a vehicle, which could be an “accessory vehicle” for “charging or replace energy storage” can be “selectively” engaged with the first vehicle; thus a signal (the selection, for a charging service which can be “on demand” thus requested) is output to couple the vehicle with the other vehicle, via a robotic arm (par. 58)]; and
performing a charging control operation to electrically charge the first battery of the first vehicle or electrically charge the second battery of the second vehicle based on the charge request signal and the determination of whether the first hitch is connected to the second hitch [fig. 24; pars. 104-105; once the first and second hitch are connected a relationship is established including a possible master/slave relationship which allows for the transfer of power between the two vehicles, which can be used for charging the battery of one vehicle or the other (pars. 7, 67 & 127); if the hitch is not properly connected then the signal lines 150-157 will not allow for the establishment of the relationship, thus the establishment of the relationship is a determination that the hitches are connected].
Gecchelin does not explicitly disclose wherein the charge request signal includes an electrical charge of a second battery of the second vehicle.
Gecchelin does not explicitly disclose determining whether the electrical charge of the second battery is less than a threshold value; in response to the electrical charge of the second battery being less than the threshold value and the first vehicle being within a threshold distance of the second vehicle, outputting the charge request signal.
However, Newman discloses a vehicle to vehicle charging system [figs. 9B & 13] wherein the charge request signal includes an electrical charge of a second battery of the second vehicle and determining whether the electrical charge is less than a threshold value; and in response to the electrical charge associated with the second vehicle being less than the threshold value and the first vehicle being within a threshold distance of the second vehicle, outputting the charge request signal [pars. 85-87; a second vehicle detects its level of charge and determines whether its below a certain level; and if so, outputs a a request for charging assistance; a further signal before charge begins is provided from the towed vehicle that “hand[s] over control functionality/decisions to the towing vehicle” via limp-home mode signaled by providing sensor information (thus an additional charge request signal) in response to the towed vehicle detecting that a towing cable is connected, this limp-home mode is also after the initial distress signal, thus the towing vehicle (first vehicle) is within a threshold distance (towing distance, the length of the towing cable)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Gecchelin to further include wherein the charge request signal includes an electrical charge of a second battery of the second vehicle and determining whether the electrical charge of the second battery is less than a threshold value; in response to the electrical charge of the second battery being less than the threshold value and the first vehicle being within a threshold distance of the second vehicle, outputting the charge request signal for the purpose of assisting a vehicle with a charge level too low to make it to a charging station or final destination by charging the vehicle with another vehicle, as taught by Newman (par. 87).
Regarding claim 18, Gecchelin discloses selectively positioning the first hitch of the first vehicle such that the first battery of the first vehicle is electrically coupled to the second battery of the second vehicle  [fig. 24; pars. 7, 58, 62, 67, 81, 104-105 & 127; coupling 110 and 28 such that charging between the two batteries can be performed] in response to receiving a charge verification from the second vehicle [par. 92; in response to requests a reply or status is made indicating “ability to connect”].
Gecchelin does not explicitly disclose wherein the charge request signal includes an electrical charge of the first battery of the first vehicle; determining whether the electrical charge of the first battery is less than a threshold value and acquiring a charge verification from the second vehicle in response to the electrical charge of the first vehicle being less than the threshold value. 
However, Newman discloses a vehicle to vehicle charging system [figs. 9B & 13] wherein the charge request signal includes an electrical charge of the first battery of the first vehicle; determining whether the electrical charge of the first battery is less than a threshold value and acquiring a charge verification from the second vehicle in response to the electrical charge of the first vehicle being less than the threshold value [par. 87; a first vehicle detects its level of charge and determines whether its below a certain level; the signal output by the first indicates that charge on the vehicle is low (thus the signal includes an “electric charge”); the first vehicle detects when charge begins flowing into the first vehicle from the second vehicle (thus acquires a charge verification), the entire process begins in response to the first vehicle detecting its level of charge below a threshold].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Gecchelin to further include wherein the charge request signal includes an electrical charge of the first battery of the first vehicle; determining whether the electrical charge of the first battery is less than a threshold value and acquiring a charge verification from the second vehicle in response to the electrical charge of the first vehicle being less than the threshold value for the purpose of assisting a vehicle with a charge level too low to make it to a charging station or final destination by charging the vehicle with another vehicle, as taught by Newman (par. 87).
Regarding claim 20, Gecchelin discloses communicably coupling the first vehicle and the second vehicle when the first hitch and the second hitch are connected, wherein the plurality of contact terminals of the first hitch and the plurality of contact terminals of the second hitch each include at least one data terminal to exchange data  [fig. 24, signal lines 150-157, for instructions; pars. 104 & 124].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gecchelin et al. US PGPUB 2018/0022405 in view of Newman US PGPUB 2018/0201144, and further in view of Franchineau US PGPUB 2010/0044998.
Regarding claim 9, the combination of Gecchelin and Newman does not explicitly disclose wherein the first hitch includes a magnet and the first hitch and the second hitch are magnetically coupled via the magnet when the first hitch and the second hitch are connected.
However, Franchineau discloses a vehicle to vehicle charging system [figs. 1-3] wherein the first hitch includes a magnet and the first hitch and the second hitch are magnetically coupled via the magnet when the first hitch and the second hitch are connected [par. 50].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Gecchelin and Newman to further include wherein the first hitch includes a magnet and the first hitch and the second hitch are magnetically coupled via the magnet when the first hitch and the second hitch are connected for the purpose of guiding the hitches, as taught by Franchineau (par. 50).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859